Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 1 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 2 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 3 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 4 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 5 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 6 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 7 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 8 of 10
Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 9 of 10
       Case 1:16-cv-10386-LTS Document 186 Filed 02/05/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

        I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing Joint Stipulated Protective
Order was filed using the CM/ECF system and electronic notice will be sent to registered
participants as indicated on the Notice of Electronic Filing (NEF) on February 5, 2019.

                                                           /s/ Christina T. Lau______
                                                           Christina T. Lau




                                               10
